UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6215



VINCENT E. MORNING,

                                              Plaintiff - Appellant,

          versus


KATHY LOCKLEAR; OFFICER STUMP; OFFICER HAMMOND,

                                             Defendants - Appellees,

          and


P. CHAVIS; M. B. HARDIN,

                                                          Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-97-397-5-H)


Submitted:   November 19, 1998            Decided:   December 1, 1998


Before HAMILTON and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Vincent E. Morning, Appellant Pro Se. William McBlief, NORTH CARO-
LINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Vincent E. Morning appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint. We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. Morning v. Locklear, No. CA-97-397-5-H (E.D.N.C.

Jan. 26, 1998). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2